DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 31-34 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/28/2019.
Response to Amendment and Status of Claims
	Applicant’s amendment filed 01/22/2021 has been entered. Claims 16, 23, 25, 27, and 30-31 have been amended; no additional claims have been added or cancelled. Claims 31-34 remain withdrawn.
Accordingly, claims 16-34 and 36 are pending, with claims 16-30 and 36 under examination.
The applicant’s amendment filed 01/22/2021 has necessitated a new grounds of rejection under § 103. Specifically, the new limitation the first and second processes being separate would preclude the teachings the previous primary reference, to Beeby, who teaches forming a whole additively manufactured component at once, which contains sub-objects that are connected by joining regions, formed by machining away excess material.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-21, 23, and 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over Flesch et al. (US 20120255176 A1; of record) in view of Blanchet (US 20160009039 A1; of record).
Regarding claims 16-19 and 25-27:
	Flesch discloses a method for producing a metal reinforcement for a turbine engine blade (Abstract). The metal reinforcement 30 has a V-shaped profile which fits onto the leading or trailing edges of a turbine blade (Abstract; Figs. 1-2 and 5; [0054]).
	The metal reinforcement 30 is manufactured by first creating sectors (such as sectors 30a-30d, etc. [0062]; hereinafter “sectors”), which meets the claimed “sub-objects”, via a rapid [t]he laser fusion process, or the process of sintering by laser fusion, is a process known to the person skilled in the art and dealt with in numerous patents, such as in particular patents EP 2060343 or EP 2125339; consequently, we do not describe in further detail the functioning principle of this method of manufacture”. Laser fusion AM processes involving production of metal parts are known to one of ordinary skill in the art, and most commonly use metal powder material via successive application of (powder) layers [0065].
The sectors are positioned next to one another (which meets claim 19) on top of a specific moulding (molding) tool 40 [0069], (Fig. 5), wherein the molding tool 40 meets the claimed “support structure”. The molding tool itself is formed from a plurality of sections 40a-40f [0070], which are greater in number than the number of sectors [0072]. After placing the sectors on the molding tool, the sectors are rigidly connected by a diffusion brazing process [0073], which meets the claimed “second process separate to the first process” in claims 16 and 18 – in this case, the first process is the laser fusion rapid prototyping process, while the second, separate process is the rigid connecting process of brazing. In this case, the braze material meets the “substance bonding” of claim 26 because the braze material diffused in between the sectors is a substance that bonds the sectors together. In another embodiment, the rigid connection process is replaced by a step of welding [0087], which meets the claimed “melting” of claim 25 and “welding” of claim 27, because welding is a process which involves melting two components together.


Blanchet discloses a method of additively manufacturing a part via selective melting of a powder on a support plate having a main element (analogous to the claimed “object”) and rigid secondary elements arranged between the main element and the support plate (Abstract). Because these secondary elements are arranged under the main element, they will support the main element while it is being manufactured [0014], [0027], (Figs. 1, 5); thus the “secondary elements” meets the claimed “support structure” being produced by successive solidification of the layers of construction material as required by claim 16.
The manufacturing of the main element and secondary elements occurs during one and the same manufacturing operation in order to form a sintered part [0014], which meets claim 17. Once the main element has been manufactured, the secondary elements also make it easier for the main element to be detached from the support plate [0014].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Flesch’s method to include additively manufacturing the mold/support structure with the plurality of sub objects, as doing so would make it easier for the main object to be detached easily from the mold/support structure, and would allow for more efficiently producing the object in one operation.
Regarding claim 20:
As discussed above and can be seen from, for example, Fig. 5, the sectors each have different cross sections based on their position in the reinforcement; thus, the joining regions will 
Regarding claims 21 and 29:
With regard to the limitation of “first joining at least a part of the sub-objects using joining regions of a first geometric design”, this is interpreted by, for example, joining sector 30a with sector 30b, which each have first cross sectional shape at the region where they are joined together. 
With regard to the limitation of “successively forming joining regions of a second geometric design”, this is interpreted in the manner that joining sector 30b with sector 30c would occur after (i.e. in succession to/successively); the region where 30b and 30c are joined together have a different cross section, which meets the “second geometric design”. In view of the optional “and/or” language, the limitation of “completing…formed of the first geometric design” is not required.
The sectors have different geometric designs, which meets claim 29.
Regarding claim 23:
Elasticity is the ability of an object to resume its normal shape after being stretched or compressed. Metals and metal alloys, including rigid alloys, have some degree of elasticity, even if small.
Flesch teaches that the step for producing a plurality of sectors of the reinforcement makes it possible to limit the stresses built up in the part during the process of manufacture and thus the deformation of the thin-walled sides during the removal of the part from the tool [0018].
Thus, it is understood that building a reinforcement as a single piece would result in increased internal stresses during manufacture. It can be ascertained that the a part joined 
Regarding claim 28:
Flesch teaches performing a heat treatment step for relaxing the stresses [0029], [0093], which meets the claimed “at least one heat treatment measure affecting the properties of the support structure and/or the properties of the sub-objects during the period of time.
Although Flesch does not explicitly teach “temporarily interrupting the forming…”, which suggests that “the forming” is later resumed, this limitation would be obvious. Flesch recognizes that stresses are present during the manufacturing of the reinforcement; although the stresses are reduced when forming a plurality of sectors compared to one whole component [0018], the stresses are not completely eliminated, which is why a stress-relieving heat treatment step is required [0029], [0093]. Flesch also recognizes that due to the laser fusion AM process, stresses are built up in the part during manufacturing [0101]. In view of the thin-walled sides of the turbine blade reinforcement, which are susceptible to deformation [0018], [0101], one of ordinary skill in the art would find it obvious to perform a heat treatment step(s) during the forming so as to relieve the internal stresses of the AM turbine blade reinforcement; turbine blades undergo extreme conditions when in operation, thus removing any and all sources of detrimental internal stresses in the blade reinforcement during the production process would be obvious.
Regarding claim 30:
.

Claims 22, 24, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Flesch et al. (US 20120255176 A1; of record) in view of Blanchet (US 20160009039 A1; of record), as applied to claim 16 and 21 above, and further in view of Manners (US 5965079 A).
Regarding claims 22, 24, and 36:
Flesch and Blanchet teach the method as applied to claims 16 and 21 above, but are silent regarding the first geometric design comprising a point-type geometric design (in claim 22), forming a slot-type geometric design (claim 24), and are silent regarding the second geometric design comprising a linear geometric design (claim 36).
Manners teaches a method for making a three-dimensional object by stereolithography (Abstract).
  Manners teaches “Tiling is a method of forming a layer of an object produced by stereolithography, wherein the layer is divided into a series of area elements or tiles. Each area element is isolated from adjacent area elements by spacings. The spacings around each area element remain untransformed, at least until all neighboring area elements or tiles are transformed or solidified. The spacings between the individual tiles are left untransformed to act as stress relief zones. The width of the spacing is typically small compared to the width of the individual tiles.” (col. 33, lines 54-63) (Figs. 1a-1d).
Although this manufacturing method is stereolithography, which differs from powder-based laser sintering/melting, stereolithography is nonetheless still an additive manufacturing method and is thus within the same field of endeavor.
Regarding the “point-type” joining regions required by claim 22, this limitation would be obvious over Manners. As discussed above, leaving a regularly-occurring pattern of spacings of un-solidified material along the border of adjacent tiles would mean that there would also be a regularly-occurring pattern of solidified material at the border of the same adjacent tiles. Considering that the “tiles” are small relative to the whole object, it is understood that the border/spacings are even smaller, which means that the solidified material in the border is also very small, which meets the claimed “point-type” joining regions because “points” are very small.
Regarding the “slot-type gap space” of claim 24, as discussed above, the spacings around each area element which are untransformed/solidified meets claim 24.
In addition, as discussed above and as can be seen from Figs. 1b-1d of Manners, the borders of the tiles are divided as straight lines. Thus, both the spacings (unsolidified) and the joining regions at the borders (solidified) would be of a linear geometric design.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Flesch in view of Blanchet to include the step of leaving untransformed/unsolidified additively manufactured regions, as taught by Manners, as doing so would allow for creating stress relief zones (Manners; col. 33, lines 54-63) when producing .

Response to Arguments
The applicant’s amendment filed 01/22/2021 has necessitated a new grounds of rejection; thus, the applicant’s arguments filed 01/22/2021 with respect to claim(s) 16-30 and 36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADIL A. SIDDIQUI/Examiner, Art Unit 1735                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731